Citation Nr: 0019035	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  92-15 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic peptic 
ulcer disease, with hiatal hernia and reflux, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture to the left leg, with traumatic arthritis, left 
ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 and June 
1974.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).


FINDINGS OF FACT

1.  Prior to May 1995, hiatal hernia with peptic ulcer 
disease was manifested principally by persistently recurrent 
symptoms necessitating surgery.

2.  From May 1995, the hiatal hernia with peptic ulcer 
disease was manifested principally by moderate symptoms. 

3.  Manifestations of the veteran's service-connected 
degenerative disc disease, lumbar spine, include no more than 
moderate limitation of motion, and moderate intervertebral 
disc syndrome, with recurring attacks.  

4.  Manifestations of the veteran's service-connected left 
lower extremity disorder include full range of motion of the 
ankle and pain.


CONCLUSIONS OF LAW

1.  Prior to May 1995, the criteria for a 30 percent rating 
for chronic peptic ulcer disease, with hiatal hernia and 
reflux have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostics Code 7305, 7346 (1999). 

2.  From May 1995, the criteria for a rating greater than 20 
percent for chronic peptic ulcer disease, with hiatal hernia 
and reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 
(1999

3.  The criteria for an increased rating for degenerative 
disc disease, lumbar spine, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).

4.  The criteria for an increased rating for residuals, 
fracture left leg, with traumatic arthritis, left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

I.  Chronic Peptic Ulcer Disease, Hiatal Hernia, Reflux

The veteran's service medical records reveal that the veteran 
complained of frequent indigestion and stomach trouble, 
associated with gastroenteritis and duodenal ulcer disease in 
1961.  A hiatal hernia was diagnosed in 1970.  At the time of 
his service separation examination in 1973, these disorders 
were reported as asymptomatic for the last 2 to 3 years.  
Subsequent to service discharge, a VA examination conducted 
in October 1974, reported that the veteran's weight was 
stable at 165 pounds.  The abdomen was without mass or 
hepatosplenomegaly.  A moderate point tenderness in the mid 
epigastric area, not extending to the right, was found, which 
was noted as suggestive of pressure on the solar plexus.  An 
upper gastrointestinal series was conducted that indicated a 
moderate size hiatal hernia and moderate post ulcerative 
deformities of the duodenal bulb.  The impression was hiatal 
hernia with gastro-esophageal reflux and bulbar deformities 
as evidence of a chronic, but inactive, ulcer disease.  

A VA examination conducted in February 1977, reported 
complaints of indigestion and burning upon eating.  The 
veteran stated that when he bent over, the food would come up 
in his mouth.  Epigastric pain was intermittent and depended 
upon straining.  The examiner commented that these symptoms 
resembled more of a hiatal hernia than peptic ulcer disease.  
The veteran weighed 171 pounds.  The abdomen was flat, 
without masses, and the liver was not enlarged.  There was 
slight epigastric tenderness.  An upper gastrointestinal 
series showed a shallow Schatzki's ring, with occasional 
gastroesophageal reflux.  The duodenal bulb presented small 
incisura as well as mucosal thickening.  The impression was a 
small sliding hiatal hernia and a slightly deformed duodenal 
bulb.  

VA medical records in January 1992, reveal that the veteran 
complained of right upper quadrant pain that were unrelated 
to eating and were worse at night.  It was noted that the 
veteran weighed 184 pounds.  Private medical records in 
January 1992, reported increasing upper abdominal pain.  An 
x-ray revealed a deformed bulb.  The veteran underwent an 
upper endoscopy which showed a healing pyloric channel ulcer, 
a small hiatal hernia, and a deformed duodenal bulb.  In 
February 1992, the veteran complained of rectal bleeding that 
the examiner opined was due to hemorrhoids.  

A VA examination conducted in January 1993, reported 
intermittent burning in the epigastrium, pyrosis, bloating, 
black stools, and gas.  The veteran was well nourished at 
weight of 201 pounds, with a maximum weight for the past year 
at 206 pounds.  The abdomen was reported as moderately obese, 
soft, and nontender.  The liver and spleen were not palpable.  
An upper gastrointestinal series found an occasional 
gastroesophageal reflux at the level of the upper esophagus 
and a small sliding hiatal hernia, and a small duodenal 
diverticulum in the third portion.  

VA outpatient treatment records dated in the last part of 
1993 reported noncardiac chest pain.  In August 1993, the 
veteran reported that he had reflux at bedtime and while 
walking.  In November 1993, he reported left- sided chest 
discomfort about 10 times a day.  An 
esophagogastroduodenoscopy conducted in December 1993 was 
normal.  An esophageal manometry and 24 degree esophageal pH 
report conducted in January 1994, indicated that the 
esophageal peristalsis was satisfactory; however, there were 
occasional simultaneous and retrograde contractions.  There 
was an abnormal amount of reflux, and an abnormal amount of 
reflux in the proximal esophagus shown.  A VA outpatient 
treatment record dated in January 1994 reflects an impression 
of severe reflux symptoms.  In March 1994, it was reported 
that the veteran's symptoms of peptic ulcer disease were 
controlled with medication.  It was also noted that the 
veteran had severe gastroesophageal reflux disease and a 
hiatal hernia.  

The veteran was admitted to a VA facility in May 1994, with a 
history of peptic ulcer disease and gastroesophageal reflux 
disease with a hiatal hernia.  It was noted that the 
veteran's symptoms were controlled with medication, but he 
could not be without the medication for more than 24 hours.  
It was reported that a upper gastrointestinal series in June 
1993, showed a wide open reflux and hiatal hernia.  The 
veteran underwent a laparoscopic highly selective vagotomy, 
with fundoplication in May 1994.  Thereafter, in May 1994, it 
was reported that the veteran had an esophageal obstruction 
due to food.  He underwent an esophagogastroduodenoscopy 
which was normal with the exception of retained food which 
indicated delayed emptying.  Thereafter, a gastric emptying 
scan was normal.  

VA treatment records show that in June 1994, bacterial 
eradication was attempted after the recurrence of ulcers.  
Endoscopy in July 1994 was suggestive of delayed emptying and 
showed no ulcers.  A sigmoidoscopy conducted in September 
1994, found moderate diverticulosis and a small polyp in the 
sigmoid colon.  A VA outpatient treatment record dated in 
September 1994, reported a history of a hiatal hernia repair, 
with relief of symptoms.  In March 1995, it was reported that 
the veteran was doing well with no difficulty eating, and 
without heartburn or reflux.  

38 C.F.R. § 4.114 provides that ratings under diagnostic 
codes 7305 and 7346 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

Diagnostic Code 7305, duodenal ulcer.  A 10 percent rating is 
warranted for mild disability with recurring symptoms once or 
twice yearly.  Id.  A 30 percent rating is for assignment 
when there is moderate disability with recurring episodes of 
severe symptoms occurring 2 or 3 times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
Id.  A 40 percent rating is for assignment when the ulcers 
are moderately severe, with impairment of health manifested 
by anemia and weight loss or recurring incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  Id.  If peptic ulcer disease is 
"severe," then a 60 percent rating is warranted.  Id.  This 
is the maximum rating under Diagnostic Code 7305, and must be 
evidenced by pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.

Diagnostic Code 7346, hiatal hernia.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
rating of less severity.  Id.  A 30 percent rating is for 
assignment when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  If hiatal hernia 
caused symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptoms 
combinations productive of severe impairment of health, then 
60 percent rating is warranted.  Id.  This is the maximum 
rating under Diagnostic Code 7346 .  Id.

The record shows that prior to the hiatal hernia repair in 
May 1995, there were assessments of severe reflux symptoms 
with persistently recurrent symptoms and an abnormal amount 
of reflux.  On the other hand, the veteran's peptic ulcer 
disease was (apart from a brief recurrence in 1994) 
controlled on medication.  The Board finds that prior to May 
1995, manifestations of the peptic ulcer disease have been no 
more than mild, overall, and, therefore, no more than 10 
percent disabling under Diagnostic Code 7305.  The Board also 
finds that the predominant disability prior to May 1995 has 
been due to hiatal hernia.  Accordingly, a single rating will 
be assigned during this time under Diagnostic Code 7346 with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

As stated previously, prior to May 1995, there were severe 
reflux symptoms with persistently recurrent symptoms and an 
abnormal amount of reflux.  Although the treatment records do 
not state that there was considerable impairment of health 
due to hiatal hernia, the fact that surgery was deemed 
necessary is not inconsistent with resulting impairment of 
health.  With application of the benefit of the doubt rule, 
the Board finds that the severity of the overall disability 
picture more nearly meets the criteria for a 30 percent 
rating under Diagnostic Code 7346.

After the hiatal hernia repair in May 1995, the veteran 
initially experienced relief of symptoms with no difficulty 
eating, no heartburn and no reflux.  However, by the time he 
underwent VA examination in April 1999, he reported 
difficulty swallowing foods, heartburn, distressing abdominal 
pain related to certain types of food and occasional nausea 
and vomiting.  On the other hand, he did not describe 
persistently recurrent epigastric distress or weight loss.  
He was well-developed and well-nourished, and there was no 
evidence of malnutrition.  There was also no evidence of 
active peptic ulcer disease.  The Board finds that there was, 
overall, moderate disability.  Accordingly, the criteria for 
a rating greater than the currently assigned 20 percent is 
not warranted.

II.  Lumbar Spine

The veteran's service medical records reveal that he injured 
his back in a fall and had several episodes of recurrent low 
back pain.  In 1973, right lumbar strain, with radiation to 
the lower extremities was shown.  Subsequent to service 
discharge, at a VA examination conducted in October 1974, 
left moderate muscle spasm of the low back was found.  Deep 
tendon reflexes were brisk in the knee and ankle-jerk areas.  
The diagnoses included moderate low back strain.  X-rays of 
the lumbosacral spine  found evidence of degenerative disk 
changes at the level of L1-L2 and a small defect at the upper 
end plate of L5, indicating a Schmorl's node.  A VA 
examination of the lumbar spine conducted in 1977, showed 
slight tenderness to fist percussion.  There was spasm of the 
paravertebral muscles on the right in the lower thoracic 
area.  Full range of motion of the lumbar spine was shown, 
and straight leg raising was negative, bilaterally.  The 
veteran could stand on his tiptoes and could squat and get up 
without difficulty.  There was no atrophy of the calves.  A 
slight loss of appreciation of ordinary sensation over the L-
5 dermatome on the lateral surface of the left ankle and foot 
was shown.  X-rays indicated degenerative disc disease, with 
intravertebral disc herniation at the level of L1-L2.  The 
diagnoses included degenerative disc disease of the lumbar 
spine with sensory radiculopathy at L-5 dermatome of the left 
foot.  Thereafter, the veteran underwent a lumbar laminectomy 
and diskectomy at the L5, S1 levels in February 1985.  

Service connection is currently in effect for degenerative 
disc disease, lumbar spine, and a 20 percent evaluation has 
been assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  This rating contemplates moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation is for assignment for severe 
intervertebral disc syndrome, with recurrent attacks and 
intermittent relief.  Id.  The next higher and maximum rating 
under this diagnostic code, 60 percent, is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  As noted above, where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco, 7 Vet. App. at 
58.  

A VA examination conducted in January 1993, reported forward 
bending of the lumbar vertebrae was 55 degrees, and backward 
extension was 15 degrees.  Rotation of the lumbar spine was 
30 degrees, bilaterally.  Straight leg raising was 55 degrees 
on the left and 60 degrees on the right.  X-rays of the 
lumbar spine indicated advanced degenerative change at L5-S1, 
and limbic bone, secondary to invagination of notochord 
element, at the anterior superior aspect of L2.  The 
diagnoses included postoperative status, lumbar laminectomy 
with persisting low back pain, with degenerative change at 
L5-S1.  

An examination conducted in April 1999, reported intermittent 
pain and stiffness, described as "distressing," in the low 
back.  These episodes were aggravated by bending and standing 
for long periods of time and were alleviated by rest and pain 
medications.  Examination of the lumbar spine revealed 
tenderness at the levels of L3, L4, and L5 and painful motion 
on bending, without muscle spasm.  Neurological evaluation 
showed motor function was normal, sensation was intact, and 
power was normal.  Deep tendon reflexes were 2-plus, 
bilaterally.  X-rays of the lumbar spine showed early 
osteoarthritis.  The diagnoses included osteoarthritis of the 
lumbar spine.  

This evidence does not meet the criteria for a 40 percent 
evaluation under Diagnostic Code 5293, severe intervertebral 
disc syndrome.  Rather than demonstrating intermittent 
relief, the veteran's degenerative disc disease is currently 
manifested by intermittent pain and stiffness.  The medical 
evidence reported characteristic pain on motion, however, 
motor function and deep tendon reflexes were normal and 
sensation was intact.  There was no muscle spasm.  

The Board has also considered the veterans service-connected 
degenerative disc disease of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  
Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Id.  A 20 percent rating is for 
assignment for moderate limitation of motion of the lumbar 
spine, and a 40 percent disability rating is warranted when 
severe limitation of motion of the lumbar spine is shown.  
Id.  The examination conducted in April 1999, reported 
flexion was 80 degrees, with pain beginning at 0 degrees.  
Extension was 30 degrees, with pain beginning at 0 degrees.  
Right and lateral flexion was 40 degrees.  Right rotation was 
30 degrees, with pain beginning at 30 degrees.  Pain was the 
noted as the main cause of limitation of motion, but there 
was also weakness and lack of endurance on repeated use.  The 
report revealed that the doctor considered pain and other 
factors in evaluating the extent of motion.  See 38 C.F.R. §§ 
4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Based on these findings, the Board concludes that 
the service-connected degenerative disc disease, lumbar 
spine, is appropriately assigned a 20 percent rating and the 
level of disability does not more nearly approximate the next 
higher or 40 percent rating for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.7 (1999).

III.  Left Lower Extremity

The veteran's service medical records reveal that the veteran 
fractured the left distal fibular, with pain and swelling of 
the left ankle.  Subsequent to service discharge, a VA 
examination conducted in October 1974, reported free range of 
motion without pain.  Point tenderness in the ankle area was 
not shown.  X-rays of the left ankle indicated irregularity 
involving the malleolus which was consistent with post 
traumatic change.  A calcaneal spur was shown, as was some 
suggested malalignment of the ankle mortise.  

An examination dated in February 1977, reported no trouble 
with normal walking.  The veteran stated that the left ankle 
was occasionally sore on prolonged use such as standing or 
walking and had been swollen since the fracture.  On 
examination, the veteran could stand on his toes, and could 
squat and get up without difficulty.  There was no atrophy of 
the calves.  The left ankle showed some bony enlargement in 
the lateral malleolus.  There was full range of motion of the 
left ankle, without tenderness.  There was no soft tissue 
swelling or edema.  X-ray of the left ankle showed mild 
residual post traumatic changes of the medial and lateral 
malleoli.  The diagnoses included residuals of an old 
fracture of the left distal fibula, asymptomatic.

Service connection is currently in effect for residuals of a 
fracture of the left leg, with traumatic arthritis of the 
left ankle under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5271.  Diagnostic Code 5010 requires 
that traumatic arthritis be established by x-ray findings and 
will be rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  When, 
however, limitation of motion of the specific joint or joints 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is for application for such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5010.  
Id.  Additionally, in the absence of limitation of motion, x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups warrant a 10 percent 
evaluation.  Id.  X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations warrant a 20 percent 
evaluation.  Id.  Under Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
next higher and maximum evaluation, 20 percent, is for 
assignment when there is marked limitation of motion of the 
ankle.  Id. 

A VA examination conducted in January 1993, reported 
complaints of "some" stiffness and "achiness" in the left 
ankle.  On examination, there was no soft tissue swelling, 
redness, or increased heat around the left ankle.  Left ankle 
dorsiflexion was 10 degrees.  Left ankle plantar flexion was 
60 degrees.  X-ray of the left ankle found no evidence of 
acute fracture or dislocation.  The clinical diagnosis was 
left ankle arthralgia, post traumatic.  

An examination conducted in April 1999, reported complaints 
of pain, stiffness, swelling, and inflammation of the left 
ankle joint.  The veteran reported instability, locking, and 
abnormal motion.  He noted that the symptoms were 
intermittent, occurring at least once a month, and lasted for 
days.  Walking and standing aggravated the symptoms, which 
were alleviated by rest and pain medications.  When 
symptomatic, the veteran stated he was unable to walk, bend, 
or "function at all."  On examination, it was noted that 
the veteran wore a brace on the right side for stability.  
There were no signs of abnormal weight bearing.  It was noted 
that the veteran had limitation of function of walking 
because of pain in the ankle joint.  The bones involved were 
reported as the distal tibia and fibula on both sides.  There 
were no signs of inflammation, deformities, osteomyelitis, or 
any constitutional signs of bone disease.  Swelling and 
tenderness of the left ankle joint were found.  Dorsiflexion 
of the left ankle was 20 degrees, and plantar flexion of the 
left ankle was 45 degrees.  There was pain throughout ranges 
of motion.  Neurological examination showed motor function 
and power were normal and sensation was intact.  Deep tendon 
reflexes in the left ankle was 2-plus.  X-ray of the tibia 
and fibula were within normal limits.  X-ray of the left 
ankle joint was normal.  The clinical diagnoses included an 
established diagnosis of traumatic arthritis, left ankle 
joint, with residual pain and limitation of range of motion.   

The normal range of ankle dorsiflexion is 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate II (1999).  The normal range of ankle 
plantar flexion is 0 to 45 degrees.  Id.  As the most recent 
medical evidence of record reveals normal range of motion of 
the left ankle, and current x-ray evidence of arthritis of 
the left ankle has not been shown, a rating in excess of 10 
percent for the veteran's service-connected left ankle 
disorder is not warranted under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5271.  Although the examiner 
noted that the veteran had limitation of function of walking 
because of pain in the "ankle joint" on objective 
examination, impairment of function of the left ankle due to 
pain was not shown as range of motion of the left ankle was 
normal, motor function and power were normal and sensation 
was intact.  Deep tendon reflexes in the left ankle were 
normal.  See 38 C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Based on these findings, 
the Board concludes that an increased rating for residuals, 
fracture left leg, with traumatic arthritis of the left 
ankle, is not warranted.



ORDER

Prior to May 1995, the claim of entitlement to an increased 
rating for chronic peptic ulcer disease, with hiatal hernia 
and reflux; is granted, consistent with the criteria that 
govern the payment of monetary awards.

From May 1995, the claim of entitlement to an increased 
rating for chronic peptic ulcer disease, with hiatal hernia 
and reflux, is denied.

The claims for increased ratings for degenerative disc 
disease, lumbar spine; and residuals, fracture left leg, with 
traumatic arthritis of the left ankle, are denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


